Exhibit [RYDER SCOTT LETTERHEAD] CONSENT OF INDEPENDENT RESERVE ENGINEERS We hereby consent to the use of our name and the information from our report prepared for Maritech Resources, Inc. regarding our audit of a portion of Maritech’s estimated reserves and future net revenues from the production and sale of reserves attributable to Maritech Resources, Inc. in the Registration Statement on Form S-3 of TETRA Technologies, Inc.Maritech Resources, Inc. is a wholly owned subsidiary of TETRA Technologies, Inc. /s/RYDER SCOTT COMPANY, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm License No.-1580 Houston,
